NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



DOROTHY S. TOWNE, ESQ., D/B/A      )
DOTTIE TOWNE, ATTORNEY AT          )
LAW,                               )
                                   )
           Petitioner,             )
                                   )
v.                                 )                    Case No. 2D18-4615
                                   )
VAKA LAW GROUP, P.L.,              )
                                   )
           Respondent.             )
___________________________________)

Opinion filed October 2, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Martha J.
Cook, Judge.

Roy D. Wasson of Wasson & Associates,
Chartered, Miami, for Petitioner.

John V. Trujillo, Tampa, for Respondent.



PER CURIAM.


               Denied.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.